
	
		II
		109th CONGRESS
		2d Session
		S. 3787
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Santorum (for
			 himself, Mr. Pryor, and
			 Mrs. Dole) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To establish a congressional Commission on the Abolition
		  of Modern-Day Slavery.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Congressional Commission on the
			 Abolition of Modern-Day Slavery Act.
		2.Modern-day
			 slaveryIn this Act, the term
			 modern-day slavery means the recruitment, harboring,
			 transportation, receipt, procurement, or control of persons through the use of
			 force, fraud, coercion, abduction, deception, abuse of power, or of a position
			 of vulnerability or of the giving or receiving of payments or benefits to
			 achieve the consent of a person having control over another person, for the
			 purpose of subjection to debt bondage, serfdom, involuntary servitude, forced
			 labor, chattel, forced marriage, peonage, sexual exploitation, or
			 trafficking.
		3.FindingsCongress makes the following
			 findings:
			(1)The Declaration
			 of Independence recognizes the inherent dignity and worth of all people and
			 states that all people are created equal and are endowed by their Creator with
			 certain unalienable rights, and the right to be free from slavery and
			 involuntary servitude is among those unalienable rights.
			(2)Despite
			 international laws outlawing modern-day slavery, modern-day slavery affects
			 virtually every country in the world, and as many as 27,000,000 people are
			 victims. Modern-day slavery is one of the fastest growing areas of
			 international criminal activity and is an increasing concern to the United
			 States Administration, Congress, and the international community; the Federal
			 Bureau of Investigation estimated that modern-day slavery generates over
			 $9,000,000,000 every year.
			(3)Traffickers use
			 threats, intimidation manipulation, coercion, fraud, shame, and violence to
			 force victims into modern-day slavery. Traffickers capitalize on areas of
			 conflict and post-conflict, transitioning states, sudden political change,
			 economic collapse, civil unrest, internal armed conflict, chronic unemployment,
			 widespread poverty, personal disaster, lack of economic opportunity, and
			 natural disasters.
			(4)Modern-day
			 slavery: contributes to the breakdown of societies due to the loss of family
			 support networks; has a negative impact on the labor market in countries;
			 brutalizes men, women, and children and exposes them to rape, torture, HIV/AIDS
			 and other sexually transmitted diseases, violence, dangerous working
			 conditions, poor nutrition, drug and alcohol addiction, severe psychological
			 trauma from separation, coercion, sexual abuse, and depression; and strips
			 human beings of dignity, respect, and hope for their future.
			(5)The United States
			 has given priority to combating human trafficking through the Victims of
			 Trafficking and Violence Protection Act of 2000 (Public Law 106–386) and the
			 Trafficking Victims Protection Reauthorization Act of 2005 (Public Law
			 109–164).
			(6)The State
			 Department issued its sixth congressionally mandated Trafficking in Persons
			 Report (TIP) in June, 2006, which categorizes countries into tiered groups
			 according to the efforts they are making to combat trafficking. The countries
			 that do not cooperate in the fight against trafficking (Tier 3 Countries) have
			 been made subject to United States sanctions since 2003, under the President’s
			 direction.
			4.Establishment of
			 commission
			(a)EstablishmentThere
			 is established a congressional Commission on the Abolition of Modern-Day
			 Slavery (referred to in this Act as the Commission).
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 12 members, of whom—
					(A)3 shall be
			 appointed by the Speaker of the House of Representatives;
					(B)3 shall be
			 appointed by the majority leader of the Senate;
					(C)3 shall be
			 appointed by the minority leader of the House of Representatives; and
					(D)3 shall be
			 appointed by the minority leader of the Senate.
					(2)QualificationsMembers
			 of the Commission shall be appointed from among individuals with demonstrated
			 expertise and experience in combating modern-day slavery and trafficking of
			 persons.
				(3)DateThe
			 appointments of the members of the Commission shall be made not later than 30
			 days after the date of enactment of this Act.
				(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)CochairpersonsThe
			 Speaker of the House of Representatives shall designate 1 of the members
			 appointed under subsection (b)(1)(A) as a cochairperson of the Commission. The
			 majority leader of the Senate shall designate 1 of the members appointed under
			 subsection (b)(1)(B) as a cochairperson of the Commission.
			(e)Initial
			 meetingNot later than 60 days after the date of enactment of
			 this Act, the Commission shall hold its first meeting.
			(f)MeetingsThe
			 Commission shall meet at the call of either cochairperson.
			(g)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			5.Duties of the
			 commission
			(a)Study
				(1)In
			 generalThe Commission shall—
					(A)conduct a
			 thorough and thoughtful study of all matters relating to modern-day slavery,
			 including vulnerabilities of commonly affected populations, such as populations
			 in areas of conflict and post conflict, transitioning states, states undergoing
			 sudden political change, economic collapse, civil unrest, internal armed
			 conflict, chronic unemployment, widespread poverty, lack of opportunity, and
			 national disasters;
					(B)study the roles
			 of the rule of law, lack of enforcement, and corruption within international
			 law enforcement institutions that allow the proliferation of modern-day
			 slavery;
					(C)review all
			 relevant governmental programs in existence on the date of the beginning of the
			 study, including the United States Agency for International Development, the
			 Department of State, the Department of Defense, the Department of Labor, the
			 Department of Health and Human Services, the Interagency Task Force to Monitor
			 and Combat Trafficking, and the Human Smuggling and Trafficking Center;
			 and
					(D)convene
			 additional experts from relevant nongovernmental organizations as part of the
			 Commission’s thorough review.
					(2)GoalsIn
			 making determinations under paragraph (1), the Commission shall seek to promote
			 goals of—
					(A)providing a
			 comprehensive and fully integrated evaluation of best practices, to prevent
			 modern-day slavery;
					(B)providing a
			 comprehensive and fully integrated evaluation of the best practices to rescue
			 and rehabilitate victims of modern-day slavery;
					(C)providing a
			 comprehensive and fully integrated evaluation of the best practices for
			 prosecution of traffickers and increasing accountability within
			 countries;
					(D)providing a
			 comprehensive and fully integrated evaluation of exportable models to prevent
			 modern-day slavery, rescue and rehabilitate victims of modern-day slavery,
			 prosecute offenders, and increase education and accountability about modern-day
			 slavery, which could contribute governments, nongovernmental organizations, and
			 institutions;
					(E)identifying
			 countries which provide the greatest opportunity for abolition of modern-day
			 slavery specific to United States involvement;
					(F)connecting
			 various organizations to facilitate integration of information regarding
			 identifying, extracting, and rehabilitating victims;
					(G)examining the
			 economic impact on communities and countries that demonstrate measured success
			 in fighting modern-day slavery;
					(H)increasing
			 education and awareness about modern-day slavery throughout the United States
			 to decrease modern-day slavery within the United States and abroad; and
					(I)providing a
			 comprehensive evaluation of best practices to educate high-risk
			 populations.
					(b)RecommendationsThe
			 Commission shall develop recommendations on how to best combat modern-day
			 slavery, including an economic, social, and judicial evaluation.
			(c)ReportNot
			 later than 11 months after the date of enactment of this Act, the Commission
			 shall submit a report to the Speaker and minority leader of the House of
			 Representatives and the majority leader and minority leader of the Senate,
			 which shall contain a detailed statement of the legislation and administrative
			 actions as it considers appropriate.
			6.Powers of the
			 commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers necessary
			 to carry out this Act.
			(b)Information
			 from governmental agenciesThe Commission may secure directly
			 from any department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of either cochairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			7.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5313 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe cochairpersons of the Commission, acting jointly,
			 may, without regard to the civil service laws and regulations, appoint and
			 terminate an executive director and such other additional personnel as may be
			 necessary to enable the Commission to perform its duties. The employment of an
			 executive director shall be subject to confirmation by the Commission.
				(2)CompensationThe
			 cochairpersons of the Commission, acting jointly, may fix the compensation of
			 the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United Sates Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(d)Detail of
			 government employeesFederal Government employees may be detailed
			 to the Commission without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe cochairpersons of the
			 Commission, acting jointly, may procure temporary and intermittent services
			 under section 3109(b) of title 5, United States Code, at rates for individuals
			 which do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of such
			 title.
			8.Termination of
			 the commissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits its
			 report under section 5.
		9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Commission
			 for fiscal year 2007 such sums as may be necessary to carry out this
			 Act.
			(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expensed.
			
